Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 01/23/2020 is a national stage entry of PCT/US17/44133, international filing date: 07/27/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switched capacitor filter subframe integration circuit is fixed to and in operative communication with a pixel in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “closing all switches, thereby resetting all capacitors”, and “integrating a first subframe across all capacitors simultaneously”. It is unclear what the term “all” refers to. For example, if a circuit comprises a split switch, a sum switch and other switches, does closing all switches means closing all the switches or does it only require closing the split and sum switch recited. The term “all capacitors” is also unclear for the same reason. Perhaps applicant may want to recite the specific switches and capacitors instead of using the term “all”. Further, claim 1 recites “split capacitor” in lines 8 and 9-10. It is unclear whether the split capacitor recited is the same split capacitor recited in lines 4-5 or is a different split capacitor. If it is the same, perhaps applicant may want to recite “the split capacitor” in lines 8 and 9-10 instead. Further, claim 1 recites “repeating the above steps pertaining to integrating the second subframe”. This limitation is unclear because it refers to multiple steps so it is unclear what other steps are pertaining to integrating the second subframe besides the “integrating a 
Claim 2 recites “the other capacitors”. It is unclear what “the other” refers to. It is unclear whether the other refers to the integration capacitor, the split capacitor, or other capacitors. Perhaps applicant may want to recite the specific capacitors instead. Claim 14 recites a similar limitation and are rejected for the same reasons. 
Claim 3 recites “the integration time” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 6, 9, 15 and 18 recite a similar limitation and are rejected for the same reasons.
Claim 4 recites “all capacitors” in lines 1-2. It is unclear what the term “all capacitors” refers to. Further, claim 4 recites “the combined capacitance” in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, claim 4 recites “split capacitor” in line 2. It is unclear whether the split capacitor recited is the same split capacitor recited in the parent claim 1 or is a different split capacitor. If it is the same, perhaps applicant may want to recite “the split capacitor” instead. Claim 16 recite similar limitations and is rejected for the same reasons.
Claim 5 recites ““split capacitor” in lines 2-3. It is unclear whether the split capacitor recited is the same split capacitor recited in the parent claim 1 or is a different split capacitor. If it is the same, perhaps applicant may want to recite “the split capacitor” instead. Claim 17 recite similar limitations and is rejected for the same reasons.
Claim 7 recites “the voltage” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “Cint = Capacitance of an integration capacitor” in line 7. It is unclear whether the integration capacitor being referred to is the same integration capacitor recited in the parent claim 7 or a different integration capacitor. If they are the same, perhaps may want to recite “Cint = Capacitance of the integration capacitor” instead.
Claim 10 recites “all capacitors” in lines 1-2. It is unclear what the term “all capacitors” refers to. Further, claim 10 recites “the combined capacitance” in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, claim 10 recites “an integration capacitor” in lines 2-3. It is unclear whether the integration capacitor being referred to is the same integration capacitor recited in the parent claim 7 or a different integration capacitor. If they are the same, perhaps may want to recite “the integration capacitor” instead.
Claim 11 recites “an integration capacitor” in line 2. It is unclear whether the integration capacitor being referred to is the same integration capacitor recited in the parent claim 7 or a different integration capacitor. If they are the same, perhaps may want to recite “the integration capacitor” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US-PGPUB 20060125544 A1), hereinafter Brady.
Regarding claim 1, Brady teaches a method comprising:
on a switched capacitor filter subframe integration circuit comprising a split switch, a sum switch, an integration capacitor, a split capacitor, and a sum capacitor (Brady Fig. 1B and paragraphs [0018-0020] switched capacitor filter subframe integration circuit - the present invention relates to the integrating circuitry within pixel amplifiers 100; FIG. 1B shows an example schematic diagram for a read-out integrated circuit (ROIC) unit cell; split switch – S1 112; sum switch – S2 114; integration capacitor – C 120; split capacitor – Cs 122; sum capacitor – Csum 124):
closing all switches, thereby resetting all capacitors (Brady paragraph [0022] At the beginning of the image frame event, which is the time during which the image sensor array 152 is exposed to the scene energy, switch (Sr2) 116 is closed to reset the summing capacitor (Csum) 124; Also, switch (Sr1) 110 is closed and re-opened, resetting the integration capacitance (C) 120; switch (S1) 112 is closed; Switch (S2) 114 is then closed transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
integrating a first subframe across all capacitors simultaneously (Brady paragraph [0022] Current integrates onto the integration capacitance (C) 120 for a period (tint) such that a set of blind reference pixels within the image sensor array 152 reaches a fixed voltage (Vint); Next, switch (S1) 112 is closed thereby transferring the charge to a transfer capacitor (Cs) 122, which has a relatively small capacitance value. Then, switch (S1) 112 is again opened. Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124. Next, switch (S2) 114 is re-opened; this process concludes one micro-integration cycle);
resetting the integration capacitor and split capacitor (Brady paragraph [0022] switch (S1) 112 is closed thereby transferring the charge to a transfer capacitor (Cs) 122; Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
integrating a second subframe on the integration capacitor and split capacitor (Brady paragraph [0022] and claim 23; this process concludes one micro-integration cycle; transferring charge from the transfer node to a summing node at regular intervals);
opening the split switch (Brady paragraph [0022] Then, switch (S1) 112 is again opened);
closing the sum switch, thereby allowing the charge on the split capacitor to flow into the sum capacitor (Brady paragraph [0022] Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
repeating the above steps pertaining to integrating the second subframe as many times as desired to complete subframe integration with desired levels of voltage gain and noise (Brady paragraphs [0022-0023, and 0025] After a selected number (N) of such charge transfer cycles, a macro-integration cycle, or a frame, for the image detection system will have been completed; If desired, the voltage input (VNL) can be provided as a programmable or user-selectable value so that the operational of the integration capacitance (C) 120 can be adjusted based upon the operational environment or to obtain desired operational characteristics).

Regarding claim 2, Brady teaches all the limitations of claim 1 as stated above. Further, Brady teaches wherein the sum capacitor is larger than the other capacitors (Brady paragraph [0022] transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124).

Regarding claim 6, Brady teaches all the limitations of claim 1 as stated above. Further, Brady teaches wherein the integration time is increased proportionately to the increase in capacitance to the switched capacitor filter subframe integration circuit (Brady paragraph [0005] small capacitors have more limited integration times and, therefore, cause reduced signal to noise ratios. In other words, the longer the integration time is for the integration node, the better the signal to noise ratio tends to be. At long integration times, however, the voltage on the capacitor also gets large, and larger capacitors tend to degrade sensitivity. Thus, although larger integration capacitors can increase the integration time, they also have the downside of lowering sensitivity).

Regarding claim 7, Brady teaches a method comprising:
during a first integration interval, setting the voltage of a sum capacitor equal to what is seen on an integration capacitor (Brady paragraph [0022] At the beginning of the image frame event, … Current integrates onto the integration capacitance (C) 120 for a period (tint) … next, switch (S1) 112 is closed thereby transferring the charge to a transfer capacitor (Cs) 122, which has a relatively small capacitance value. Then, switch (S1) 112 is again opened. Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124).

Regarding claim 13, Brady teaches a method comprising:
on a switched capacitor filter subframe integration circuit comprising a split switch, a sum switch, an integration capacitor, a split capacitor, and a sum capacitor, wherein the switched capacitor filter subframe integration circuit is fixed to and in operative communication with a pixel (Brady Figs. 1A-1B and paragraphs [0016-0020] switched capacitor filter subframe integration circuit - the present invention relates to the integrating circuitry within pixel amplifiers 100; FIG. 1B shows an example schematic diagram for a read-out integrated circuit (ROIC) unit cell; split switch – S1 112; sum switch – S2 114; integration capacitor – C 120; split capacitor – Cs 122; sum capacitor – Csum 124):
closing all switches, thereby resetting all capacitors (Brady paragraph [0022] At the beginning of the image frame event, which is the time during which the image sensor array 152 is exposed to the scene energy, switch (Sr2) 116 is closed to reset the summing capacitor (Csum) 124; Also, switch (Sr1) 110 is closed and re-opened, resetting the integration capacitance (C) 120; switch (S1) 112 is closed; Switch (S2) 114 is then closed transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
integrating a first subframe across all capacitors simultaneously (Brady paragraph [0022] Current integrates onto the integration capacitance (C) 120 for a period (tint) such that a set of blind reference pixels within the image sensor array 152 reaches a fixed voltage (Vint); Next, switch (S1) 112 is closed thereby transferring the charge to a transfer capacitor (Cs) 122, which has a relatively small capacitance value. Then, switch (S1) 112 is again opened. Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124. Next, switch (S2) 114 is re-opened; this process concludes one micro-integration cycle);
resetting the integration capacitor and split capacitor (Brady paragraph [0022] switch (S1) 112 is closed thereby transferring the charge to a transfer capacitor (Cs) 122; Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
integrating a second subframe on the integration capacitor and split capacitor (Brady paragraph [0022] and claim 23; this process concludes one micro-integration cycle; transferring charge from the transfer node to a summing node at regular intervals);
opening the split switch (Brady paragraph [0022] Then, switch (S1) 112 is again opened);
closing the sum switch, thereby allowing the charge on the split capacitor to flow into the sum capacitor (Brady paragraph [0022] Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124);
repeating the above steps pertaining to integrating the second subframe as many times as desired to complete subframe integration with desired levels of voltage gain and noise (Brady paragraphs [0022-0023, and 0025] After a selected number (N) of such charge transfer cycles, a macro-integration cycle, or a frame, for the image detection system will have been completed; If desired, the voltage input (VNL) can be provided as a programmable or user-selectable value so that the operational of the integration capacitance (C) 120 can be adjusted based upon the operational environment or to obtain desired operational characteristics).

Regarding claim 8 and 14, they recite similar limitations as claim 2. Claim 2 analysis applies equally to claims 8 and 14.
Regarding claim 12 and 18, they recite similar limitations as claim 6. Claim 6 analysis applies equally to claims 12 and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady.
Regarding claim 3, Brady teaches all the limitations of claim 1 as stated above.
wherein the integration time of the first subframe is longer than that of subsequent subframes in accordance with the ratio: Fsint = (Cint + Csp + Csum) / (Cint + Csp) 
where Fsint = First Subframe Interval (ms) 
Cint = Capacitance of the integration capacitor 
Csp = Capacitance of the split capacitor 
Csum = Capacitance of the sum capacitor.
However, Brady teaches a relationship between integration time and capacitor values (Brady paragraph [0005] small capacitors have more limited integration times and, therefore, cause reduced signal to noise ratios. In other words, the longer the integration time is for the integration node, the better the signal to noise ratio tends to be. At long integration times, however, the voltage on the capacitor also gets large, and larger capacitors tend to degrade sensitivity. Thus, although larger integration capacitors can increase the integration time, they also have the downside of lowering sensitivity).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Brady and derive a mathematical relationship between the integration time and the capacitance of the capacitors included in the switched capacitor filter subframe integration circuit from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp by trying different combinations of capacitance to achieve the optimum integration time for the first subframe to achieve a better signal to noise ratio such that the first subframe integration time is longer than subsequent subframe integration times.
The motivation to do so is to obtain the required signal to noise ratio (Brady paragraph [0005]).
Therefore, Brady as modified teaches wherein the integration time of the first subframe is longer than that of subsequent subframes in accordance with the ratio: Fsint = (Cint + Csp + Csum) / 

Regarding claim 4, Brady teaches all the limitations of claim 1 as stated above. 
Brady does not teach wherein the combined capacitance of all capacitors is double that of the integration and split capacitors.
However, Brady teaches a relationship between the capacitance values of the split capacitor and the sum capacitor (Brady paragraph [0022] transfer capacitor (Cs) 122, which has a relatively small capacitance value. Then, switch (S1) 112 is again opened. Switch (S2) 114 is then closed, transferring the charge on capacitor (Cs) 122 to a much larger summing capacitor (Csum) 124). Further, Brady discloses that the capacitor values and transistor sizing for the integrating capacitance circuitry and related amplifier circuitry can be selected depending upon the operational characteristics desired (Brady paragraph [0025]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Brady and use capacitor values where the combined capacitance of all the capacitors in the circuit is double that of the integration and split capacitors from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp by selecting different combinations of capacitance values based on the operational characteristic of the circuit desired.
The motivation to do so is select the optimum capacitor values based on the desired operational characteristic such as an improvement in signal to noise ratio and higher circuit sensitivity (Brady paragraph [0005 and 0025]). 

wherein integration time is scaled based on the size of the […] capacitors to maintain a desired gain (Brady paragraphs [0005 and 002] small capacitors have more limited integration times and, therefore, cause reduced signal to noise ratios. In other words, the longer the integration time is for the integration node, the better the signal to noise ratio tends to be. At long integration times, however, the voltage on the capacitor also gets large, and larger capacitors tend to degrade sensitivity. Thus, although larger integration capacitors can increase the integration time, they also have the downside of lowering sensitivity. The capacitor values and transistor sizing for the integrating capacitance circuitry and related amplifier circuitry can be selected depending upon the operational characteristics desired).
Brady does not teach wherein integration time is scaled based on the size of the sum capacitor relative to the integration and split capacitors to maintain a desired gain.
However, Brady teaches a relationship between integration time and capacitor values. Further, Brady discloses a circuit comprising a sum capacitor, a split capacitor, and an integration capacitor (Brady Fig. 1B and paragraph [0005] small capacitors have more limited integration times and, therefore, cause reduced signal to noise ratios. In other words, the longer the integration time is for the integration node, the better the signal to noise ratio tends to be. At long integration times, however, the voltage on the capacitor also gets large, and larger capacitors tend to degrade sensitivity. Thus, although larger integration capacitors can increase the integration time, they also have the downside of lowering sensitivity).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Brady and scale the integration time based on the capacitance of the capacitors included in the switched capacitor filter subframe integration circuit from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success. 
The motivation to do so is to obtain the required signal to noise ratio (Brady paragraph [0005]).
Therefore, Brady as modified teaches wherein integration time is scaled based on the size of the sum capacitor relative to the integration and split capacitors to maintain a desired gain.

Regarding claims 9 and 15, they recite similar limitations as claim 3. Claim 3 analysis applies equally to claims 9 and 15.
Regarding claims 10 and 16, they recite similar limitations as claim 4. Claim 4 analysis applies equally to claims 10 and 16.
Regarding claims 11 and 17, they recite similar limitations as claim 5. Claim 5 analysis applies equally to claims 11 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caulfield et al. (US Patent No. 6,040,568) and Itakura et al. (US PGPUB 20150349753 A1) related to an integration circuit comprising of a split switch, a sum switch, an integration capacitor, a split capacitor, and a sum capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183